            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DEMARCUS L. CHAMBERS,              :
   Petitioner,                     :
                                   :     No. 1:19-cv-2067
     v.                            :
                                   :     (Judge Rambo)
DAVID J. EBBERT,                   :
    Respondent                     :

                               ORDER

     AND NOW, on this 12th day of March 2020, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Petitioner’s motion for an extension of time (Doc. No. 20) is GRANTED,
        and his traverse (Doc. No. 21) is DEEMED timely filed;

     2. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
        § 2241 (Doc. No. 1) is DENIED; and

     3. The Clerk of Court is directed to CLOSE the above-captioned case.



                                   s/ Sylvia H. Rambo
                                   United States District Judge
